DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/20 has been entered. 
Election/Restrictions
Newly submitted claims 14 and 16-17 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claimed process lacks unity with the claimed and previously examined apparatus.  The claimed process is not considered to require the claimed apparatus elements including a bag retainer which clamps an end of tubular bag material extending from the bag dispenser. The claimed process further is directed towards the special technical feature of positioning a bag dispenser with respect to an axis of a tool.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 14-16-17 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "has an annular bag opening" in line 3 creating confusion if intended as an additional bag opening than that recited in claim 1.  Note that “the” or “said” “bag opening is annular…” etc. would provide clarity that the intended bag opening is the same recited in claim 1.
Claim 4 seems to combine two separately claimed elements of claim 1 ie. a bag guide and a bag opening of the dispenser such that it is considered an improper dependent claim for failing to include all limitations of a claim from which it depends; see 35 USC 112(d).  While it is understood that a disclosed bag guide comprises roller 36 located at a bag opening, another bag guide is not identifiable separate from the surface which defines the bag opening of the dispenser.  Thus “formed by the edge of the annular bag opening” is not considered a proper combination; the intended scope is unclear.
“Substantially annular”(6:2) is a relative term not clearly limited by any specific range or dimension.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lachenmeier et al. (US 6,298,636) in view of Rudman et al. (US 3,738,079).
Lachenmeier et al. disclose a bagging apparatus for bagging a product 1 comprising: 
a bag dispenser 9 having store for tubular vacuum bag material 8 defining a bag opening from which the bag material can be withdrawn; 
bag guide 103; 
a length of tubular vacuum bag material 8 that is configured, in use, to be drawn from the store radially outwardly over the bag guide 103 and over the products/tool to form a tube around the products; 

Bag retainer 16 is not considered configured to clamp the end of the tubular bag material however Rudman et al. teach similar tube material end clamps 92 corresponding to suction 85 for clamping the end of a tubular sheet to be drawn down in a similar bagging/packaging device; see figures 1, 6-7.  It would have been obvious to one of ordinary skill in the art to provide a clamping components as taught by Rudman et al. in the invention to Lachenmeier et al. for securing the bag material during transfer from the dispenser.
Regarding claim 5, the bag dispenser is considered to define a tool opening as claimed as the device operates to surround the product to be packaged below as claimed surrounding and over an axial length.  
Note that the tool and preform limitations to be packaged does not define the dispenser or the operation.  The dispenser and operation thereof is considered fully capable of bagging a preform supported on a tool. 
Regarding claim 6, the dispenser is considered substantially annular or alternately provided as substantially annular to one of ordinary skill in the art having a central opening and capable of dispensing a bag to surround a product.  Note that Lachenmeier et al. teach four movable dispensing elements however might also be considered providing corners in a substantially square or rectangular configuration determined by their relative positioning holding the store of material in a ring configuration. 
Regarding claim 12, Lachenmeier et al. disclose alignment means 15 for guiding axial movement of a component as claimed; see col. 4, lines 36+.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lachenmeier et al. (US 6,298,636) in view of Rudman et al. (US 3,738,079) and further view of Glenn (US 4,888,937).
The dispenser of Lachenmeier et al. while having a central opening and defining a bag held in an open position is not considered annular or having an annular bag opening.  Glenn however discloses a bagging apparatus comprising an annular bag opening 30 with a curved guide edge 38 from which a tubular bag can be withdrawn; see figure 1.  It would have been obvious to one of ordinary skill in the art at the time of the invention to include an annular bag opening as taught by Glenn in the modified invention to Lachenmeier et al. for packaging cylindrical products.
Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lachenmeier et al. (US 6,298,636) in view of Rudman et al. (US 3,738,079) and further view of Higgins (US 4,063,401).
Lachenmeier et al. do not directly disclose one or more mounting portions as claimed, however Higgins teaches a similar bag dispenser 20 comprising gathering arms 38 holding bag ends which are lowered over a product to be bagged supported on a support structure 30.  The dispensing device comprises a support frame to which both bag dispensing elements and support are considered mounted to; see figure 7.  It would have been obvious to one of ordinary skill in the art at the time of the invention to include a support as taught by Higgins for coupled mounting of the dispensing device and support and providing relative alignment.
Lachenmeier et al. do not directly disclose a projector for projecting an alignment indicator however Higgins teaches alignment means 184 with photocell sensor 194 (commonly considered a projector) for control of the product positioning relative to the dispensing device; see col. 9, lines 67+.  
Allowable Subject Matter
Claims 2, 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Regarding claim amendments to process claims 14 and 16-17, previously withdrawn, prosecution of the elected apparatus has continued with the filing of the RCE.  The previous restriction requirement(s) are considered final due to presenting process claims lacking unity with the elected invention of 12/26/19. Switching inventions in an RCE is not proper Applicants cannot file an RCE to obtain continued examination on the basis of claims that are independent and distinct from the claims previously claimed and examined as a matter of right (i.e., applicant cannot switch inventions). See MPEP 821.03, 37 CFR 1.145.  The claimed process of bagging does not require the claimed apparatus and is considered directed to a separate and distinct process of positioning a bag dispenser.  Applicant while arguing for unity of inventions does not identify a special technical feature common to both.  See procedures set forth in MPEP § 821.04(b), discussing possible rejoinder of process claims directed to the process of making or using an allowable product.  Note that claims submitted for rejoinder require all the limitations of an allowable product claim.  See also MPEP § 804.01.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571 272 7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R HARMON/               Primary Examiner, Art Unit 3649